DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 2-5, 7-10 & 12-16 are objected to because of the following informalities:
In Line 1 of each of the above claims, each of “A fuel-operated vehicle heater” & “A process” should be “The fuel-operated vehicle heater” & “The process”, respectively.  The recitation of “A … heater” & “A process” can render each dependent claim indefinite as each recitation is unclear whether the claim recites the same or a different heater / process than the claim from which it depends.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Finke et al., US #6,685,463
[Finke ('463)

-
Schmidt / Eberspaecher, DE #10-2006-024221
[Schmidt ('221)]

-
Schalles, US #2020/0072459
[Schalles ('459)]

-
Takagi et al., US #2001/0035463
[Takagi ('463)]

-
Kenzi et al., US #6,213,406
[Kenzi ('406)]

-
Langen et al., US #5,707227
[Langen ('227)]

-
Ida, US #5,056,501
[Ida ('501)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Schmidt ('221).
In Re Claims 1-3, Schmidt ('221) discloses (See machine translation, attached):
Cl. 1: A fuel-operated vehicle heater, combustion chamber assembly unit (Evaporator Assembly #10) comprising:
a combustion chamber housing (Wall Arrangement #12) comprising a combustion chamber bottom (Bottom Wall #16) and a combustion chamber circumferential wall (Peripheral Wall #14) elongated in a direction of a housing longitudinal axis and arranged enclosing the housing Axis “L”), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion Chamber #20);
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Porous Evaporation Medium #269);
a fuel feed line for feeding liquid fuel into the porous evaporator medium (Para. 26: “A fuel line arrangement (not shown) is used to supply liquid fuel or hydrocarbon introduced into this porous vaporizer medium 26 is distributed in its inner volume area by capillary conveying action and then released on the side of the porous vaporizer medium 26 that is exposed towards the evaporation chamber 20”);
a first combustion zone with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber, wherein the porous evaporator medium is arranged in the first combustion zone (Region / portion of Combustion Chamber #20 that includes Air Inlet Attachment #18 & Evaporator Medium #26); and
a second combustion zone, following the first combustion zone in the direction of the housing longitudinal axis, with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Region / portion of Combustion Chamber #20 that includes Secondary Air Inlet Openings #36 axially spaced down-stream from the first portion).
Cl. 2: wherein: the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Fig. 1-3: Air Inlet Attachment #18 extends longitudinally / axially from Bottom Wall #16 towards Combustion Chamber #20); a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment or/and in a bottom of the combustion air introduction attachment, which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom (Para. 24; Fig. 1-4: “In the air inlet attachment 18, several slot-like first air inlet openings 22, for example also extending in the direction of the wall longitudinal axis L….”); and the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment (Para. 28; Fig. 1-4: “In the evaporator assembly 10, in addition to the air inlet attachment 18, an additional air opening arrangement 34 with a plurality of second air inlet openings 36 provided here in the peripheral wall 14 is also provided.”).
Cl. 3: wherein: the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with At least Para. 24: “It is also possible that in the area of the bottom wall 16, on its side facing away from the evaporation chamber 20, an air guiding arrangement with several blades extending in a spiral manner is provided so that the air flowing into the air inlet attachment 18 can also be given a swirl”, which describes an air swirl generator similar to that recited & as shown in Fig. 4 of the instant application).
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  6 is rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('221) with reference to at least one of Ida ('501), Kenzi ('406), Langen ('227) & Takagi ('463).
In Re Claim 6, discloses all aspects of the claimed invention including: A fuel-operated vehicle heater (At least Para. 1) comprising:
a combustion chamber assembly unit (Evaporator Assembly #10) comprising: a combustion chamber housing (Wall Arrangement #12) comprising a combustion chamber bottom (Bottom Wall #16) and a combustion chamber circumferential wall (Peripheral Wall #14) elongated in a direction of a housing longitudinal axis and arranged enclosing the housing longitudinal axis (Axis “L”), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion Chamber #20
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Porous Evaporation Medium #269);
a fuel feed line for feeding liquid fuel into the porous evaporator medium (Para. 26: “A fuel line arrangement (not shown) is used to supply liquid fuel or hydrocarbon introduced into this porous vaporizer medium 26 is distributed in its inner volume area by capillary conveying action and then released on the side of the porous vaporizer medium 26 that is exposed towards the evaporation chamber 20”);
a first combustion zone with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber, wherein the porous evaporator medium is arranged in the first combustion zone (Region / portion of Combustion Chamber #20 that includes Air Inlet Attachment #18 & Evaporator Medium #26); and
a second combustion zone, following the first combustion zone in the direction of the housing longitudinal axis, with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Region / portion of Combustion Chamber #20 that includes Secondary Air Inlet Openings #36 axially spaced down-stream from the first portion); and
a combustion air blower for feeding combustion air as primary combustion air and as secondary combustion air into the combustion chamber (Combustion Air Fan #24).
With respect to “a fuel pump for feeding fuel into the fuel feed line”, Schmidt ('221) is silent on the means for providing fuel to the burner.  Nevertheless, Examiner takes Official Notice that the use of a fuel pump in a liquid fuel burner is a conventional or well-known feature or method for providing fuel to the burner, as referenced by at least one of Ida ('501), Kenzi ('406), Langen ('227) & Takagi ('463); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a fuel pump into the system of Schmidt ('221) for the purpose of providing a means for supplying fuel to the burner.
In Re Claim 7 & 8, Schmidt ('221) discloses: 
Cl. 7: wherein: the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Fig. 1-3: Air Inlet Attachment #18 extends longitudinally / axially from Bottom Wall #16 towards Combustion Chamber #20); a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment or/and in a bottom of the combustion air introduction attachment, which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom (Para. 24; Fig. 1-4: “In the air inlet attachment 18, several slot-like first air inlet openings 22, for example also extending in the direction of the wall longitudinal axis L….”); and the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment (Para. 28; Fig. 1-4: “In the evaporator assembly 10, in addition to the air inlet attachment 18, an additional air opening arrangement 34 with a plurality of second air inlet openings 36 provided here in the peripheral wall 14 is also provided.”).
Cl. 8: wherein: the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment; or the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall; or the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment and the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall (At least Para. 24: “It is also possible that in the area of the bottom wall 16, on its side facing away from the evaporation chamber 20, an air guiding arrangement with several blades extending in a spiral manner is provided so that the air flowing into the air inlet attachment 18 can also be given a swirl”, which describes an air swirl generator similar to that recited & as shown in Fig. 4 of the instant application).

With respect to Claims 4 & 9:
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('221) as applied to Claim 2 above; &
Claim 9 rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('221) with reference to at least one of Ida ('501), Kenzi ('406), Langen ('227) & Takagi ('463), as applied to Claim 7 above.
In Re Claims 4 & 9, with respect to “wherein: the porous evaporator medium extends on the inner side of the combustion chamber circumferential wall, starting from the combustion chamber bottom, axially beyond the combustion air introduction attachment; and the second combustion air introduction openings are arranged at an axially spaced location from the porous evaporator medium”, Schmidt ('221) discloses (Fig. 1-3) the evaporative medium (#26) extending longitudinally from the back wall (#16) the entire length of the first combustion zone (Para. 25: “The porous evaporator medium 26 is preferably designed such that it covers the entire circumferential wall 14) but not extending beyond the air attachment.  Nevertheless, since the total length of the evaporative medium for a given evaporative burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape, including diameter, of the burner, the allowed installation space, the required fuel & air feed rates, etc., to configure an apparatus such as recited in Schmidt ('221) according to the limitations set forth in applicant’s claims can be viewed as nothing more than 

With respect to Claims 5 & 10-16:
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('221) as applied to Claim 2 above, in view of Finke ('463);
Claims 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('221) with reference to at least one of Ida ('501), Kenzi ('406), Langen ('227) & Takagi ('463), as applied to Claim 7 above, in view of Finke ('463); &
Claims 11-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('221) with reference to at least one of Ida ('501), Kenzi ('406), Langen ('227), Takagi ('463) & Finke ('463).
In Re Claims 11 & 12, discloses: A process for operating a vehicle heater, the process comprising the steps of:
providing a fuel-operated vehicle heater (At least Para. 1) comprising:
a combustion chamber assembly unit (Evaporator Assembly #10) comprising a combustion chamber housing (Wall Arrangement #12) comprising a combustion chamber bottom (Bottom Wall #16) and a combustion chamber circumferential wall (Peripheral Wall #14) elongated in a direction of a housing longitudinal axis and arranged enclosing the housing longitudinal axis (Axis “L”), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion Chamber #20),
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Porous Evaporation Medium #269),
a fuel feed line for feeding liquid fuel into the porous evaporator medium (Para. 26: “A fuel line arrangement (not shown) is used to supply liquid fuel or hydrocarbon introduced into this porous vaporizer medium 26 is distributed in its inner volume area by capillary conveying action and then released on the side of the porous vaporizer medium 26 that is exposed towards the evaporation chamber 20”),
a first combustion zone with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber, wherein the porous evaporator medium is arranged in the first combustion zone (Region / portion of Combustion Chamber #20 that includes Air Inlet Attachment #18 & Evaporator Medium #26) and
a second combustion zone, following the first combustion zone in the direction of the housing longitudinal axis, with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Region / portion of Combustion Chamber #20 that includes Secondary Air Inlet Openings #36 axially spaced down-stream from the first portion);
and a combustion air blower for feeding combustion air as primary combustion air and as secondary combustion air into the combustion chamber (Combustion Air Fan #24).;
With the possible exception of: a fuel pump for feeding fuel into the fuel feed line; & [Cl. 11] feeding combustion air and fuel to the combustion chamber assembly unit at such flow rates that the primary combustion air and the fuel are fed into the first combustion zone at a quantity ratio for a combustion with a lambda value in the range of 1-1.15 / [Cl. 12] wherein combustion air and fuel are fed to the combustion chamber assembly unit at such flow rates that the primary combustion air and the secondary combustion air and the fuel are fed into the combustion chamber at a quantity ratio for a combustion with a lambda value in the range of 1.6 to 1.8.
With respect to “a fuel pump for feeding fuel into the fuel feed line”, Schmidt ('221) is silent on the means for providing fuel to the burner.  Nevertheless, Examiner takes Official Notice that the use of a fuel pump in a liquid fuel burner is a conventional or well-known feature or method for providing fuel to the burner, as referenced by at least one of Ida ('501), Kenzi ('406), Langen ('227) & Takagi ('463); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a fuel pump into the system of Schmidt ('221) for the purpose of providing a means for supplying fuel to the burner.
With respect to the lambda value for the primary air & fuel, Finke ('463) discloses from the same Combustion-Type Heating Apparatus field of endeavor as applicant's invention, the optimization of the stoichiometric value of the fuel/air ratio in a burner (Col. 4, Ln. 16-30).  Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the ratio of primary / secondary air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 10, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
In Re Claims 13 & 14, Schmidt ('221) discloses: 
Cl. 13: wherein: the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Fig. 1-3: Air Inlet Attachment #18 extends longitudinally / axially from Bottom Wall #16 towards Combustion Chamber #20); a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment or/and in a bottom of the combustion air introduction attachment, which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom (Para. 24; Fig. 1-4: “In the air inlet attachment 18, several slot-like first air inlet openings 22, for example also extending in the direction of the wall longitudinal axis L….”); and the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment (Para. 28; Fig. 1-4: “In the evaporator assembly 10, in addition to the air inlet attachment 18, an additional air opening arrangement 34 with a plurality of second air inlet openings 36 provided here in the peripheral wall 14 is also provided.”).
Cl. 14: wherein: the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment; or the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall; or the first combustion air feed device comprises, upstream in relation to the combustion air introduction attachment, a swirl-generating device for introducing the primary combustion air with a swirl in relation to the housing longitudinal axis into the combustion air introduction attachment and the second combustion air feed device comprises a combustion air feed chamber enclosing the combustion chamber circumferential wall (At least Para. 24: “It is also possible that in the area of the bottom wall 16, on its side facing away from the evaporation chamber 20, an air guiding arrangement with several blades extending in a spiral manner is provided so that the air flowing into the air inlet attachment 18 can also be given a swirl”, which describes an air swirl generator similar to that recited & as shown in Fig. 4 of the instant application).
In Re Claim 15, with respect to “wherein: the porous evaporator medium extends on the inner side of the combustion chamber circumferential wall, starting from the combustion chamber bottom, axially beyond the combustion air introduction attachment; and the second combustion air introduction openings are arranged at an axially spaced location from the porous evaporator medium”, Schmidt ('221) discloses (Fig. 1-3) the evaporative medium (#26) extending longitudinally from the back wall (#16) the entire length of the first combustion zone (Para. 25: “The porous evaporator medium 26 is preferably designed such that it covers the entire circumferential wall 14) but not extending beyond the air attachment.  Nevertheless, since the total length of the evaporative medium for a given evaporative burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape, including diameter, of the burner, the allowed installation space, the required fuel & air feed rates, etc., to configure an apparatus such as recited in Schmidt ('221) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claims 5, 10 & 16, with respect to “wherein the first combustion air feed device and the second combustion air feed device are configured such that 57% to 61% of the combustion air introduced into the combustion chamber enters the combustion chamber as primary combustion air and 39% to 43% of the combustion Schmidt ('221) is silent on the ratio of Primary-Secondary air introduced into the heater.
Nevertheless, Finke ('463) discloses from the same Combustion-Type Heating Apparatus field of endeavor as applicant's invention, the introduction of primary & secondary air (Primary Air #24; Secondary Air #26) into primary & secondary combustion zones (Primary Combustion Zone #50; Secondary Combustion Zone #60) of a fuel fired burner (Burner #10), the ratio of primary air:secondary air overlaps with the recited ratios (Col. 4, Ln. 27-30: The ratio of primary / secondary air can be from 40/60 to 70/30).
Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the ratio of primary / secondary air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 10, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations as Finke ('463) discloses the ratio of both primary / secondary fuel & primary / secondary air are result-dependent variables optimized for controlling or reducing the formation of pollutants in the burner & maintaining flame stability (Col. 4, Ln. 17-36, specifically “The burner 10 configuration of the present invention provides vitiation in the primary and secondary combustion zones 50, 60 such that the stoichiometry to the burner 10 must be on the oxidizing side to initiate stable combustion in the secondary combustion zone 60 when below 1200ºF furnace temperature. At approximately 1200ºF (649ºC), the stoichiometry can be brought to approximately 10% excess air with the resulting main flame stability and the secondary combustion reactions completing without the generation of free combustibles. Minor traces of CO will be apparent with furnace temperature between 1200ºF and 1400ºF (649ºC-760ºC). The primary fuel 38 to secondary fuel 40 split ratio can be approximately 20/80 to 40/60, respectively, while the primary air 24 to secondary air 26 split ratio can be 40/60 to 70/30, respectively. The optimum primary fuel 38 to secondary fuel 40 split ratio is approximately 22/78, respectively, and the optimum primary air 24 to secondary air 26 split is approximately 50/50.  The air and fuel staged burner 10 according to this first embodiment significantly improves NOx emission capabilities…”).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762